Citation Nr: 0602509	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative arthrotomy of the right knee with patellar 
chondromalacia, for the period prior to March 30, 2005.

2.  Entitlement to a rating in excess of 30 percent for post-
operative arthrotomy of the right knee with patellar 
chondromalacia, for the period beginning March 30, 2005.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right knee.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from July 1973 to 
February 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO rating decision, and was 
previously remanded in June 2004.  At the time of the remand, 
the only issue on appeal was entitlement to a rating in 
excess of 20 percent for a right knee disability.  By an 
August 2005 rating decision, the RO increased the rating for 
post-operative arthrotomy of the right knee with patellar 
chondromalacia to 30 percent, effective from March 30, 2005.  
By the same rating decision, the RO separately granted a 20 
percent rating for degenerative arthritis of the right knee.  
The issues on appeal have therefore been modified as 
indicated on the title page. 

On December 15, 2003, a videoconference hearing was held 
before the undersigned, who is the veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

During his testimony at this hearing, the veteran appeared to 
raise a claim for service connection for peripheral 
neuropathy, as well as a claim for a total rating based on 
individual unemployability.  These matters have not been 
developed or certified for appeal, and are not inextricably 
intertwined with the issues now before the Board on appeal.  
Therefore, they are referred to the RO for appropriate 
action. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

At his March 2005 VA examination, the veteran asserted that 
he had been receiving disability benefits from the Social 
Security Administration (SSA) for the prior ten years.  The 
records associated with the award of these benefits may be 
relevant to these claims for higher ratings, so they should 
be sought on remand.  The AMC should also seek any other 
outstanding records reflecting treatment of the veteran's 
right knee since March 2005 (the last time VA medical records 
were associated with the claims file.

If any newly received medical records reflect a worsening of 
the veteran's right knee condition since his March 2005 VA 
examination, a new orthopedic examination should be scheduled 
to determine the current severity of the condition.  

Accordingly, the Board REMANDS this case for the following:

1.  Request, from the SSA, the 
administrative decision(s), examination 
report(s), and other underlying medical 
records relied upon in determining 
whether the veteran was entitled to SSA 
benefits, as well as any records of 
subsequent reassessment.  Once obtained, 
permanently associate all documents with 
the claims folder.

2.  Furnish the veteran with the 
appropriate release-of- information forms 
and obtain copies of all outstanding VA 
and private medical records, pertaining 
to treatment of any right knee symptoms 
since March 2005 (the last time VA 
medical records were associated with the 
claims file).

3.  If any newly received medical records 
reflect a worsening of the veteran's 
right knee condition since his March 2005 
examination, schedule a new VA orthopedic 
examination.  Any tests or procedures 
deemed necessary (including x-rays) 
should be conducted.  The examiner should 
discuss (in a written report) the 
severity of the right knee disability.  

4.  Thereafter, re-adjudicate the claims 
for higher ratings shown on the title 
page of this remand.  If they remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case discussing all 
relevant actions taken and the applicable 
rating criteria.  Allow the veteran and 
his representative an appropriate period 
to respond.  

The Board intimates no opinion as to the ultimate outcome of 
these remanded matters, about which the veteran may submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

